DETAILED ACTION
	The current Office Action is in response to the papers submitted 07/05/2022.  Claims 1 – 25 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 5, 7 – 9, 14 – 15, 20, and 24 - 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hass Costa et al. (Pub. No.: US 2018/0225059) referred to as Costa in view of Ben Dayan et al. (Pub. No. US 2020/0004725) referred to as Dayan.
Regarding claim 1, Costa teaches an apparatus [Fig 4] comprising;
processing circuitry [400, Fig 4] to perform operations;
a communication path [Fig 4; The data paths from 402 to the memory 416] employed by the processing circuitry [400, Fig 4] to access a first memory [416, Fig 4]; and 
switch circuitry [604, Fig 6A; Paragraphs 0025 and 0034; The circuitry that directs a request to a specific memory device based on mapping information] arranged, when activated, to be connected to the communication path [Fig 4; The data paths from 402 to 416 and 420]; 
wherein:
the processing circuitry [400, Fig 3] is arranged to issue access commands specifying addresses to be accessed, each address being mapped to a location in a memory system [416 and 420, Fig 4] in accordance with a system address map [432 and 434, Fig 4; 504 and 506, Fig 5; Paragraphs 0025 and 0034; A mapping structure is provided that mapped a logical address to a physical address], the memory system [416 and 420, Fig 4] comprising at least the first memory [416, Fig 4] and a second memory [420, Fig 4];
the processing circuitry [400, Fig 3] is arranged, when in a particular mode [Figs 5, 6A, and 8; Paragraphs 0022 and 0059; The low-power mode], to perform operations that require access to only a subset of the locations [430, Fig 4] provided in the first memory [416, Fig 4; 504, Fig 5; 606, Fig 6A; 810, Fig 8; Accesses to system memory in the first memory only accesses the subset of locations mapped as system memory locations]; and
the switch circuitry [604, Fig 6A; Paragraphs 0025 and 0034; The circuitry that directs a request to a specific memory device based on mapping information] is arranged, while the processing circuitry [400, Fig 3] is in the particular mode [Figs 5, 6A, and 8; Paragraphs 0022 and 0059; The low-power mode starts at step 802], to be activated in order to intercept the access commands issued over the communication path [Fig 4; The data paths from 402 to 416 and 420] that specify addresses mapped by the system address map [432 and 434, Fig 4; 504 and 506, Fig 5; Paragraphs 0025 and 0034; A mapping structure is provided that mapped a logical address to a physical address] and to direct those access commands to locations within the second memory that are otherwise unused [806 and 810, Fig 8; Paragraph 0018; A write to a mapped location in system memory that was not written before would be a write to an unused location.  The remapping is the intercepting and redirecting] while the processing circuitry [400, Fig 3] is in the particular mode [Figs 5, 6A, and 8; Paragraphs 0022 and 0059; The low-power mode].
However, Costa may not specifically disclose the limitations of while the processing circuitry is in the particular mode intercepting access commands that specify addresses mapped by the system map to locations within the subset of locations and to redirect those access commands to locations within second memory.  
Dayan discloses while the processing circuitry [Fig 4] is in the particular mode intercepting access commands that specify addresses mapped by the system map [Paragraph 0030; The metadata is a map] to locations within the subset of locations [Block a2 and Block b2, Fig 4] and to redirect those access commands to locations within second memory [409a, Fig 4; 609, Fig 6; Paragraphs 0054 – 0055 and 0060; An access to storage 409b redirected to another storage device shows the original mapping mapped to 409b and then was intercepted and redirected to one of the locations in the other storages since 409b is in a degraded state].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Dayan in Costa, because it allows reads and writes to be redirected when a particular storage is over-utilized or occupied with a garbage collection operation while being scalable to large sizes [Abstract; Paragraphs 0012 and 0054].
Regarding claim 2, Costa teaches wherein the particular mode is a low power mode of operation [Figs 5, 6A, and 8; Paragraphs 0022 and 0059; The low-power mode].
Regarding claim 3, Costa teaches the second memory [420, Fig 4] is more energy efficient to access than the first memory [416, Fig 4; Paragraphs 0020 – 0021; The non-volatile consumes less power during operation].
Regarding claim 4, Costa teaches transfer circuitry [602, Fig 6A; The circuitry that migrates data in the controller] arranged, in response to the switch circuitry being activated [604, Fig 6A; Paragraphs 0025 and 0034; The circuitry that directs a request to a specific memory device based on mapping information], to transfer [502, Fig 5; 602, Fig 6; 804, Fig 8], for each location within the subset of locations of the first memory [416, Fig 4], content stored in that location to an associated location in the second memory [420, Fig 4] that is otherwise unused [810, Fig 8; Paragraph 0018; A write to a mapped location in system memory that was not written before would be a write to an unused location] while the processing circuitry [400, Fig 3] is in the particular mode [Figs 5, 6A, and 8; Paragraphs 0022 and 0059; The low-power mode].
Regarding claim 5, Costa teaches the switch circuitry [604, Fig 6A; Paragraphs 0025 and 0034; The circuitry that directs a request to a specific memory device based on mapping information] is arranged to maintain a record identifying the locations within the subset of locations of the first memory [416, Fig 4] whose content has been transferred [Paragraph 0025; The map information is a record that identifies locations of the subset of locations that have been transferred by remapping them to the NVM], and to only redirect a given intercepted access command to the second memory [420, Fig 4] once the record identifies that the location in the first memory [416, Fig 4] identified by the address specified by that given intercepted access command has had its content transferred [606, Fig 6A; 810, Fig 8; Access are directed to migrated data once the data is migrated].
Regarding claim 7, Costa teaches the switch circuitry [604, Fig 6A; Paragraphs 0025 and 0034; The circuitry that directs a request to a specific memory device based on mapping information] is arranged, once the content stored within all of the locations forming the subset of locations has been transferred to the second memory [420, Fig 4; 806, Fig 8; The end of step 806 is an indication that the migration and mapping of the locations to the second memory is complete], to issue a  memory release signal to power management circuitry to allow the first memory [416, Fig 4] to be placed within a low power state [808, Fig 8; The system reducing power to the first memory indicates a signal was sent to a power circuitry that causes the power to be reduced].
Regarding claim 8, Costa teaches one or more interface [Fig 4; The data path connection to module 416 is the location of an interface that allows the data path to be connected to the memory in the module] components used to connect to the first memory [416, Fig 4], and the memory release signal issued by the switch circuitry further allows the one or more interface components to be powered down [Paragraph 0063; Powering down a given memory module powers down all interface on the module which connects the actual memory to the data paths of the system].
Regarding claim 9, Costa teaches cache storage [408, Fig 4] used by the processing circuitry [400, Fig 4] to cache content associated with addresses mapped to locations in the first memory [416, Fig 4; Paragraph 0036; Figs 6B and 9; When the volatile memory is active the cache would contain data mapped to the volatile memory], the cache storage being arranged, on eviction of a block of content from the cache storage, to issue a write access command over the communication path specifying both the evicted block of content and an address of a location in the first memory [416, Fig 4] to which that evicted block of content is to be stored [Paragraph 0036; The use of cache shows the use of an eviction process that is used to remove data from the cache as new data is added to the cache.  The eviction process would take data out of the cache and store it in the volatile or non-volatile memory depending on which power mode the system is in]; and
the switch circuitry [604, Fig 6A; Paragraphs 0025 and 0034; The circuitry that directs a request to a specific memory device based on mapping information] is arranged while activated, to intercept the write access commands issued by the cache storage [408, Fig 4; 604, Fig 6A; Paragraphs 0025 and 0034; The circuitry that directs requests intercepts all requests from 402].
Regarding claim 14, Costa teaches the switch circuitry [604, Fig 6A; Paragraphs 0025 and 0034; The circuitry that directs a request to a specific memory device based on mapping information] is activated in response to an activation command [Fig 7; 802, Fig 8; 902, Fig 9; The determination of the operating mode causes the switch to be activated showing an activation command based on the determine operating mode].
Regarding claim 15, Costa teaches wherein the switch circuitry [604, Fig 6A; Paragraphs 0025 and 0034; The circuitry that directs a request to a specific memory device based on mapping information] is responsive to the activation command [Fig 7; 802, Fig 8; 902, Fig 9; The determination of the operating mode causes the switch to be activated showing an activation command based on the determine operating mode] to perform an activation process in order to cause the switch circuitry [604, Fig 6A; Paragraphs 0025 and 0034; The circuitry that directs a request to a specific memory device based on mapping information] to be connected to the communication path [Fig 4; Fig 9; Using the volatile memory shows the switch was activated to be connected to the communication to the volatile memory].
Regarding claim 20, Costa teaches in response to a redirection end command [Figs 7 - 8; The determined operating mode is a redirection end command, the switch circuitry [604, Fig 6A; Paragraphs 0025 and 0034; The circuitry that directs a request to a specific memory device based on mapping information] is arranged to:
issue a memory required signal to power management circuitry to request that the first memory [416, Fig 4], when in a low power state, is exited from the low power state [Fig 9; Increasing the power supplied is exiting from the low power mode];
trigger transfer circuitry to transfer back to the first memory [416, Fig 4] the content of the first memory that has been stored in the second memory [420, Fig 4] due to the activation of the switch circuitry [906, Fig 9]; and
perform a deactivation process in order to cause the switch circuitry [604, Fig 6A; Paragraphs 0025 and 0034; The circuitry that directs a request to a specific memory device based on mapping information] to be disconnected from the communication path [Fig 4; 810, Fig 8; The data paths from 402 to the memory 416.  The switch is disconnected from the communication when the second memory 420 is used instead of first memory 416].
Regarding claim 24, Costa teaches the apparatus forms a system-on-chip [Paragraph 0016], the first memory is off-chip memory [416, Fig 4; The volatile memory is off-chip with reference to the non-volatile memory and CPU], the second memory is on-chip memory [420, Fig 4; The second memory is on the same chip as multiple other memories such as 422, 426, and 428], and the communication path is a path to off-chip memory [Fig 4; The data paths from 402 to the memory 416].
Claim 25 is the corresponding method of claim 1 and is rejected using the same prior art using similar reasoning.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hass Costa et al. (Pub. No.: US 2018/0225059) referred to as Costa in view of Ben Dayan et al. (Pub. No. US 2020/0004725) referred to as Dayan as applied to claim 5 above, and further in view of Hirose et al. (Pub. No.: US 2015/0278333) referred to as Hirose.
With regard to claim 6, Costa teaches the switch circuitry [604, Fig 6A; Paragraphs 0025 and 0034; The circuitry that directs a request to a specific memory device based on mapping information], when activated, is arranged to maintain a record identifying the locations within the subset of locations of the first memory [416, Fig 4] whose content has been transferred [Paragraph 0025; The map information is a record that identifies locations of the subset of locations that have been transferred by remapping them to the NVM], and to only redirect a given intercepted access command to the second memory once the record identifies that the location in the first memory [416, Fig 4] identified by the address specified by that given intercepted access command has had its content transferred [606, Fig 6A; 810, Fig 8; Access are directed to migrated data once the data is migrated].
However, Costa in view of Dayan may not specifically disclose the limitation of switching circuitry that is responsive to receipt of an access command that specifies an address identifying a location in the first memory that the record indicates has not yet had its content transferred, to suppress acceptance of that access command until the content for that identified location has been transferred to the second memory.
Hirose discloses switching circuitry [Figs 8 – 9; The circuitry that handles the switching of transactions from one database to another database] that is responsive to receipt of an access command [Transaction #3, Figs 8 – 9] that specifies an address identifying a location in the first memory that the record [141 and 141a, Figs 8 – 9] indicates has not yet had its content transferred, to suppress acceptance of that access command until the content for that identified location has been transferred to the second memory [100a, Figs 8 – 9; Paragraphs 0104 – 0109; Transaction #3 is suppressed in a buffer until corresponding data is migrated from a source database to the database that will process transaction 3 based on the migration list record indicating the migration is completed or not completed].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hirose in Costa view of Dayan, because it reduces the load on system resources and increases their response speed [Paragraphs 0008 – 0011 and 0237].

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hass Costa et al. (Pub. No.: US 2018/0225059) referred to as Costa in view of Ben Dayan et al. (Pub. No. US 2020/0004725) referred to as Dayan as applied to claim 1 above, and further in view of Lim et al. (Pub. No.: US 2013/0305373) referred to as Lim.
With regard to claim 13, Costa teaches the switch circuitry [604, Fig 6A; Paragraphs 0025 and 0034; The circuitry that directs a request to a specific memory device based on mapping information] is arranged to intercept a read access command specifying an address that maps to a location in the first memory [416, Fig 4] to be accessed by the processing circuitry [400, Fig 3] when in the particular mode [Figs 5, 6A, and 8; Paragraphs 0022 and 0059; The low-power mode].
However, Costa in view of Dayan may not specifically disclose the limitation of in response to intercepting a read access command specifying an address that maps to a location outside of the subset of locations to be accessed by the processing circuitry, to issue an exception signal to trigger an exception handling routine to be executed.
Lim discloses in response to intercepting a read access command specifying an address that maps to a location outside of the subset of locations to be accessed by the processing circuitry, to issue an exception signal to trigger an exception handling routine to be executed [Paragraph 0060; Exception handling is performed when an execution address is outside of the normal address range].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lim in Costa in view of Dayan, because it improves identification and handling of malicious code execution [Paragraphs 0009 – 0011].

Allowable Subject Matter
Claims 10 – 12, 16 – 19, and 21 - 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see pages 8 - 10, filed 07/05/2022, with respect to the rejection(s) of claim(s) 1 - 25 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ben Dayan et al. (Pub. No. US 2020/0004725) and the previous other references combined.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BIRKHIMER whose telephone number is (571)270-1178. The examiner can normally be reached 8-5 Hoteling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher D Birkhimer/Primary Examiner, Art Unit 2136